internal_revenue_service uniform issue list dollar_figure-00 department of the casury washington dc od person to contact telepnone pumber reter heply to ef sep ra t2 x date jul attn e e o t o legend employer a state b law c entity d plan x plan y dear ladies and gentlemen this letter is in response to a request submitted on your behalf by your authorized representative for a private_letter_ruling dated correspondence dated and as further revised and superceded by correspondence dated you have requested rulings regarding the federal_income_tax treatment of certain contributions to plan x and plan y under sec_402 and sec_404 of the internal_revenue_code supplemented by the code and and ' the following facts and representations have been submitted of page employer a is engaged in various diverse pousiness operations including the recruitment and placement of professional engineering design data processing scientific and technical support personnel for varying periods of time to companies and other organizations including government agencies in a broad range of industries which have a need for such personnel but are unable or do not choose to engage such personnel as their own employees the plans and k of employer a maintains plan x and plan y both of which qualify under sec_401 the code employer a is subject_to federal_insurance_contributions_act and federal withholding_tax as well as workers compensation and unemployment insurance laws of the state in which the individual is employed maintains a large presence in state b and in accordance with law c of state b employer a must withhold approximately of each employee's after tax salary for state disability benefits although law c provides that amounts withheld may be contributed to a state-operated fund law c permits the employer to establish a private or voluntary fund upon approval of the employer's application_for such fund employer is required to separately account for contributions earnings and accretions to its voluntary fund employer a the employer a maintains a voluntary fund the disability law c permits employers who maintain disability plan which currently holds assets that far exceed expected claims plans with excess_assets to withdraw such assets for certain limited purposes excess to the purchase of other employee_benefits for employees covered by the voluntary plan the use of excess funds in such manner is subject_to the approval of entity d one of those purposes is to apply such employer a has determined that it will make a such contributions will be accomplished in contribution to a 401_k_plan for the benefit of each employee entitled to a refund in an amount equal to the refund which will be treated as a qualified elective contribution the following manner employer a will provide a refund directly to the employee exclusively from the excess_assets of the disability plan deferral contribution in an amount equivalent to the amount of the refund will be made to the 401_k_plan unless the employee signs an election to receive such amount in cash at the same time an elective employees subject_to the above described automatic election will receive notice that explains the automatic of page compensation reduction and the employee's right to elect to have no such compensation reduction contributions to the k plan-pr to alter the amount of the contribution each participant in the plan will be notified annually of his or her compensation reduction percentage and the participant's right to change the percentage including the procedure for exercising that right and the ‘timing for the implementation of such right where an employee makes an affirmative election to receive cash in lieu of compensation reduction contributions such employee would receive his or her entire compensation plus the refund from the disability plan based on the aforementioned facts and representations you have requested the following rulings employer a is entitled to a deduction for contributions made to the plans pursuant to the employees' election to the extent that such contributions are otherwise deductible pursuant to sec_162 and sec_404 of the code each contribution on behalf of an employee will result in no additional income to the individual by correspondence dated date your authorized representative withdrew ruling_request three of the original letter_ruling request dated date sec_401 of the code and sec_1_401_k_-1 of the income_tax regulations the regulations set forth the requirements that a cash_or_deferred_arrangement must satisfy in order to be a qualified_cash_or_deferred_arrangement sec_1_401_k_-1 a cash_or_deferred_arrangement as an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 i of the regulations defines an arrangement under which sec_1_401_k_-1l a i of the regulations defines a cash or deferred election as any election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust accrual or other benefit under a plan deferring the receipt or provide an of e- page iv of the sec_1_401_k_-1 of compensation regulations provides that a cash or deferred election does not includera one-time irrevocable election made at the time an employee commences employment with the employer or upon the employee's first becoming eligible under any plan of the employer to have contributions made by the employer on the employee's behalf to the plan or any other plan of the employer equal to a specified amount or percentage of the employee's compensation sec_1 k g of the regulations defines elective contributions as employer contributions made to a plan that were subject_to a cash_or_deferred_arrangement elective contributions without regard to whether the cash_or_deferred_arrangement is arrangement a cash or deferred election under a qualified cash or deferred such contributions are revrul_2000_8 2000_7_irb_617 date holds that where a newly hired or current employee has an effective opportunity to elect to receive an amount in cash or have that amount contributed by the employer to a profit-sharing_plan those employer contributions made on the employee's behalf to the plan in lieu of receipt of cash compensation will not fail to be considered elective contributions within the meaning of sec_1 k g made under a qualified_cash_or_deferred_arrangement within the meaning of sec_401 merely because they are made pursuant to an arrangement under which in any case in which an employee does not affirmatively elect to receive cash the employee's compensation is reduced by a fixed percentage and that amount is contributed on the employee's behalf to the plan revrul_2000_8 also provides that the definition the regulation does not require of a cash or deferred election in sec_1 k - l a i requires that the employee have an election between the employer paying cash or some other taxable benefit to the employee or making a contribution to a_trust on behalf of the employee that the employee receive an amount in cash in any case in which the employee does not make an affirmative election to have that amount contributed to the trust thus a cash or deferred election will not fail to be made under a qualified_cash_or_deferred_arrangement merely because when an employee fails to make an affirmative election with respect to an amount of compensation that amount is contributed on the employee's behalf to a_trust provided that the employee had an effective opportunity to elect to receive that amount in cash the employee has an effective opportunity to elect page 2001459u36 to receive an amount in cash as required under section i iff the employee receives notice of the k -1 a af availability of the election and the employee has a reasonable period before the cash is currently available to make the election on in this case also after receiving the notice the the compensation reduction contributions in an amount equivalent to the amount of the refund from the disability plan made by employer a to plan x or plan y behalf of employees who have not filed an election to the contrary are amounts contributed pursuant to a procedure under which the employee receives a notice explaining his or her right to not have the compensation reduction contributions made employee has a reasonable period before the cash is currently available to elect to receive that amount in cash or have a contribution made to plan x or plan y employee has an effective opportunity to elect to receive cash or have a contribution made to the plan the employee is not able to receive prior to a distributable event described in sec_401 b code the amounts contributed to plan x or plan y compensation reduction contributions in an amount equivalent to the amount of a refund from the disability plan irrevocable election because the employee will be notified annually of the amount of compensation reduction contributions and can change the election after receiving such notice contributions described above are contributions made pursuant to sec_401 are not contributions made pursuant to a one-time a cash_or_deferred_arrangement described in consequently the compensation reduction of the finally in addition of the code thus an sec_404 of the code sets forth the rules governing sec_404 provides generally that contributions the employer's deduction for contributions to a qualified_plan paid_by an employer to or under a qualified_stock bonus pension profit-sharing or annuity plan deductible are deductible under sec_404 subject_to various limitations as taxable_year to the amounts deductible in any if otherwise sec_402 of the code provides in general that any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 in the year of the distribution under sec_72 code is taxable to the distributee of the page sec_1_402_a_-1 of the regulations provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 the employee is not required to include such contribution in his or her income except for the year or years in which such contribution is distributed or made available to him or her for th sec_402 of the code provides in part a_trust which is part of a qualified cash or deferred that contributions made by an employer on behalf of an employee to arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash with respect to ruling_request number one we conclude that since the compensation reduction contributions in an amount equivalent to the amount of the refunds from the disability plan are contributions made pursuant to a cash_or_deferred_arrangement described in sec_401 of the code employer a is entitled to a deduction for such contributions made to plan x or plan y to the extent such contributions are deductible under sec_404 a code of the with respect to ruling_request number two we conclude that since employer a will make the above-described compensation reduction contributions for the benefit of employees to plan x or plan y which are plans described in sec_401 of the code the employee is not required to include such contributions in his or her income until such time as the amounts are actually distributed to him or her in accordance with sec_402 of the code these rulings are based on the assumption that plan x and plan y are qualified under sec_401 and sec_401 of the code and that their related trusts are tax-exempt under code sec_501 at all times relevant to these rulings these rulings are also based on the assumption that the disability plan complies with all of the requirements of law c and that any refunds of excess_assets from such disability plan are authorized by entity d page this letter_ruling is directed only to the taxpayer that requested it that it maysnot be used or cited by others as precedent sec_6110 of the code provides the original of this letter_ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e fbyk ’ joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice cc
